             Case 2:21-cv-00050-SPL Document 23 Filed 01/24/21 Page 1 of 12



 1 Michael V. Nixon, pro hac vice
   (OR Bar # 893240)
 2 101 SW Madison Street # 9325
   Portland, OR 97207
 3
   Telephone: 503.522.4257
   Email: michaelvnixon@yahoo.com
 4
   Clifford Levenson (AZ Bar # 358287)
 5 5119 North 19th Avenue
   Suite K
 6 Phoenix, AZ 85015
   Telephone: 602.258.8989
 7 Fax: 602.544.1900
   Email: cliff449@hotmail.com
 8
     Attorneys for Plaintiff
 9
                          IN THE UNITED STATES DISTRICT COURT
10
                               FOR THE DISTRICT OF ARIZONA
11                                    Phoenix Division
12 Apache Stronghold,
                                                   )   No. 2:21-cv-00050-PHX-SPL
        a 501(c)(3) nonprofit organization,        )
13                                                 )
                         Plaintiff,                )   REPLY MEMORANDUM
14         v.                                      )   IN SUPPORT OF MOTION
                                                   )   FOR PRELIMINARY
15   United States of America,                     )   INJUNCTION
                                                   )
16   Sonny Perdue, Secretary, U.S. Department      )
           of Agriculture (USDA),                  )   (Oral Argument Requested)
17                                                 )
     Vicki Christensen, Chief, USDA Forest Service,)
18
                                                   )
     Neil Bosworth, Supervisor, USDA Tonto         )
19
           National Forest,                        )
                                                   )
20
           and                                     )
                                                   )
21   Tom Torres, Acting Supervisor, USDA           )
           Tonto National Forest,                  )
22
                    REPLY MEMORANDUM IN SUPPORT OF MOTION                          1
23                         FOR A PRELIMINARY INJUNCTION
24
             Case 2:21-cv-00050-SPL Document 23 Filed 01/24/21 Page 2 of 12



 1
                                          )
                    Defendants.           )
 2 _______________________________________)

 3
            Plaintiff has been substantially prejudiced by the Defendants’ exceedingly
 4
     overlength 30-page Response memorandum to which the Plaintiff must reply both within
 5
     three days and within the 11-page limit per the local rules. Plaintiff concedes nothing and
 6
     waives no arguments, reserving all rights. There is a Joint Motion currently pending
 7 before the Court which may provide the Plaintiff the ability to supplement this Reply and

 8
     more fairly and thoroughly address Defendants’ extensive Response.
 9
            Defendants’ response attempts to have the Apache Stronghold denied its
10
     constitutional rights to redress and remedy, and due process, and the free exercise of
11
     religion, claiming incorrectly that they lack standing to enforce the treaty rights and
12
     aboriginal title which inure to its Western Apache members directly pursuant to the 1852
13
     Treaty of Santa Fe between the United States and the Apache Nations. In furtherance of
14 their long-running schemes to deprive the Western Apaches of possession and ownership

15
     rights to the Apache land containing Oak Flat, the Defendants present the Court with
16
     many distractive red herring arguments and sophistry, and rely on incorrect presentations
17
     of the current controlling law and precedent on the Religious Freedom Restoration Act
18
     and the First Amendment right of the Apache Stronghold’s members’ free exercise of
19
     religion. The Defendants are effectively trying to drive the Apaches to their deaths off a
20
     cliff once again like they did at Apache Leap in the late 19th century.
21
                                    STANDARD OF REVIEW
22
                    REPLY MEMORANDUM IN SUPPORT OF MOTION                                         2
23                         FOR A PRELIMINARY INJUNCTION
24
             Case 2:21-cv-00050-SPL Document 23 Filed 01/24/21 Page 3 of 12



 1
            In the Ninth Circuit, the ‘serious questions’ approach “survives Winter when
 2
     applied as part of the four-element Winter test. That is, ‘serious questions going to the
 3
     merits’ and a balance of hardships that tips sharply towards the plaintiff can support
 4
     issuance of a preliminary injunction, so long as the plaintiff also shows that there is a
 5
     likelihood of irreparable injury and that the injunction is in the public interest.” Alliance
 6
     for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011). Controlling case law
 7 in the Ninth Circuit is clear that a preliminary injunction may be granted “if there is a

 8
     likelihood of irreparable injury to plaintiff; there are serious questions going to the
 9
     merits; the balance of hardships tips sharply in favor of the plaintiff; and the injunction is
10
     in the public interest.” M.R. v. Dreyfus, 697 F.3d 706, 725 (9th Cir. 2012).
11
            If the land exchange conveyance of the Oak Flat parcel is allowed to occur,
12
     Plaintiff and its members will lose the protections of the First Amendment’s
13
     constitutional guarantee of the free exercise of religion and the statutory protections of
14 RFRA because the land would then be in the hands of a private party. Hall v. American

15
     Nat. Red Cross, 86 F.3d 919,921 (9th Cir. 1996), cert. denied, 519 U.S. 1010
16
     (1996)(Congress did not intend to have RFRA extend beyond the reach of 1st
17
     Amendment liability). This is an irreparable injury and no money damages can
18
     compensate Apache Stronghold and its members.
19
            2. There Are Serious Questions Going to the Merits – The first of the several
20
     serious questions is most serious: “Does the United States really own the land that it
21 proposes to exchange?” Evidence shows that the answer is “No.” See Declaration of John

22
                    REPLY MEMORANDUM IN SUPPORT OF MOTION                                            3
23                         FOR A PRELIMINARY INJUNCTION
24
                Case 2:21-cv-00050-SPL Document 23 Filed 01/24/21 Page 4 of 12



 1
     R. Welch, Ph.D., at p.4, paragr 11. The Western Apaches still hold their aboriginal title to
 2
     the land that contains the Oak Flat parcel, as the Plaintiff asserts in the Complaint and in
 3
     the motion for injunctive relief. Plaintiff Apache Stronghold includes many Western
 4
     Apache members of the San Carlos Apache and White Mountain Apache Tribes. The
 5
     Defendants bear the burden of proving by clear and convincing evidence that the United
 6
     States has the right of ownership to convey the land.1 A trial is necessary to determine the
 7 factual answer to that most serious question. Depriving Apache Stronghold of this right in

 8
     the land is an irreparable injury and no money damages can compensate Apache
 9
     Stronghold and its members. The balance of hardships tips sharply in favor of the
10
     Plaintiff, and the injunction is in the public interest because the public interest in having
11
     the Defendants honor its 1852 treaty with the Apaches and respect their aboriginal title
12
     rights is the paramount compelling governmental and public interest, and predates this
13
     proposed copper mine and the statute presuming any rights in the land to give away to a
14 private mining conglomerate.

15                           THE PLAINTIFF HAS SOLID STANDING
16
              Wendsler is a descendant of Mangas Coloradus, one of the Apache signatories of
17
     the 1852 Treaty. See Declaration of Wendsler Nosie, Sr., Ph.D. Apache Stronghold co-
18
     founder, Dr. Wendsler Nosie, Sr., has a preeminent right of standing to enforce his direct
19
     ancestor’s agreement with the defendant United States. The Defendants’ assertions
20
     regarding standing based on participation in any “administrative processes” are
21

22   1
         See, e.g., 25 U.S.C. §194. Trial of right of property; burden of proof.
                       REPLY MEMORANDUM IN SUPPORT OF MOTION                                         4
23                               FOR A PRELIMINARY INJUNCTION
24
             Case 2:21-cv-00050-SPL Document 23 Filed 01/24/21 Page 5 of 12



 1
     inappropriate and misguided. This case is not before this Court pursuant to the judicial
 2
     review provisions of the Administrative Procedures Act (5 U.S.C. 701, et seq.).
 3
            “While the Court has ruled that the United States' liability for breach of trust may
 4
     be limited by Congress, it has also concluded that certain obligations are so fundamental
 5
     to the role of a trustee that the United States must be held accountable for failing to
 6
     conduct itself in a manner that meets the standard of a common law trustee. "This is so
 7 because elementary trust law, after all, confirms the commonsense assumption that a

 8
     fiduciary actually administering trust property may not allow it to fall into ruin on his
 9
     watch. 'One of the fundamental common-law duties of a trustee is to preserve and
10
     maintain trust assets."' Secretary of the Interior Order No. 3335, “Reaffirmation of the
11
     Federal Trust Responsibility to Federally Recognized Indian Tribes and Individual Indian
12
     Beneficiaries,” August 20, 2014, at p.2 of 6 (citing United States v. White Mountain
13
     Apache Tribe, 537 U.S. 465, 475 (2003)(internal citations omitted)).2
14

15   2
     “Sec. 2 Authority. This Order is issued pursuant to the U.S. Constitution, treaties,
   statutes, Executive Orders, and other Federal laws that form the foundation of the
16 Federal-tribal trust relationship and in recognition of the United States' trust
   responsibility to all federally recognized Indian tribes and individual Indian beneficiaries.
17
   Sec. 3 Background. The trust responsibility is a well-established legal principle that has
18 its origins with the formation of the United States Government. In the modem era,
   Presidents, Congress, and past Secretaries of the Interior have recognized the trust
19 responsibility repeatedly, and have strongly emphasized the importance of honoring the
   United States' trust responsibility to federally recognized tribes and individual Indian
20 beneficiaries.” Ibid at p.1.

21 See also, id. at p.2: “Presidential Commitments to the Trust Responsibility. Since this
   country's founding, numerous Presidents have expressed their commitment to upholding
22 the trust responsibility. In the historic Special Message on Indian Affairs that marked the
                    REPLY MEMORANDUM IN SUPPORT OF MOTION                                     5
23                            FOR A PRELIMINARY INJUNCTION
24
              Case 2:21-cv-00050-SPL Document 23 Filed 01/24/21 Page 6 of 12



 1
            The Supreme Court’s Decision in Hobby Lobby Causes Defendants’
            Substantial Burden Reliance to be Too Narrow, Which Raises Serious
 2
            Questions for Plaintiff’s RFRA Claim.
 3
            Defendants’ challenge Plaintiff’s Religious Freedom Restoration Act of 1993, as
 4
     amended,3 42 U.S.C. § 2000bb, et seq. (“RFRA”), claim in three ways. RFRA claims
 5
     proceed in two parts, with a shifting of the burdens.4 The test is:
 6         (1) What is the “exercise of religion” in which the tribal members engage with
   respect to the [proposed impacted area]...? (2) What “burden,” if any, would be imposed
 7 on that exercise of religion if the proposed [action] ... went forward? (3) If there is a
   burden, would the burden be “substantial”? (4) If there would be a substantial burden, can
 8 the “application of the burden” to the tribal members be justified as “in furtherance of a
   compelling governmental interest” and “the least restrictive means of furthering that
 9 compelling governmental interest”?

10

11 dawn of the self-determination age, President Nixon stated "[t]he special relationship
   between Indians and the Federal government is the result of solemn obligations which
12 have been entered into by the United States Government ... [T]he special relationship ...
   continues to carry immense moral and legal force. To terminate this relationship would
13 be no more appropriate than to terminate the citizenship rights of any other American."
   Public Papers of the President: Richard M. Nixon, Special Message on Indian Affairs
14 (July 8, 1970)(emphasis added).

15 And see, id. at p.3: Recently, Congress passed a joint resolution recognizing the "special
   legal and political relationship Indian tribes have with the United States and the solemn
16 covenant with the land we share" and acknowledged the "long history of depredations
   and ill-conceived polices by the Federal government regarding Indian tribes" and offered
17 "an apology to all Native peoples on behalf of the United States." lllth Cong. 1st Sess.,
   S.J. Res 14 (Apr. 30, 2009)(emphasis added). Accessed January 23, 2021 online at
18 https://www.doi.gov/sites/doi.gov/files/migrated/news/pressreleases/upload/Signed-SO-
   3335.pdf
   3
19 See, Religious Land Use and Institutionalized Persons Act of 2000 (“RLUIPA”), 114 Stat. 803,
   Pub.L. 106-274.
     4
20 Section 3, 42 U.S.C. § 2000bb-1(a), begins with its general clause of: “Government shall not
   substantially burden a person’s exercise of the religion even if the burden results from a rule of
   general applicability, except as provided in (b).” Subsection (b) states that the Government may
21 substantially burden the person’s interest “only if it demonstrates that the application of the
   burden...is...in furtherance of a compelling government interest.” Id. at (1).
22
                     REPLY MEMORANDUM IN SUPPORT OF MOTION                                              6
23                          FOR A PRELIMINARY INJUNCTION
24
                Case 2:21-cv-00050-SPL Document 23 Filed 01/24/21 Page 7 of 12



 1
            Navaho Nation v. U.S. Forest Serv., 479 F.3d 1024, 1033-34 (9th Cir. 2007)
     (rev.on other grds., en banc, cert. denied, 556 U.S. 1281 (2009).
 2
              Hobby Lobby Decoupled RFRA From First Amendment Pre-Smith
 3
              Precedents, Expands Burdens, and Overturned Navaho Nation’s Narrow
              Construction of RFRA’s Substantial Burden Test.
 4
              Two Supreme Court cases, unaddressed by Defendant, overrule the narrow
 5
     holding on substantial burden in Navaho Nation v. U.S. Forest Serv., 535 F.3d 1058 (9th
 6
     Cir. 2008)(en banc), cert. denied, 556 U.S. 1281 (2009). Those cases are Burwell v.
 7
     Hobby Lobby, Inc., 573 U.S. 682 (2014) and City of Boerne v. Flores, 521 U.S. 507
 8
     (1997). Together they refute Defendants’ two arguments that Plaintiff cannot succeed on
 9
     the merits because it cannot show a substantial religious burden, because it has not been
10
     denied a government benefit, or it has not been coerced to change its [members] religious
11
     beliefs. Doc. 18 at 19-20.
12
                     Hobby Lobby concerned closely held corporations whose owners had
13
     religious objections to certain forms of contraception services that were allowed to be
14
     covered by their employees’ health care plans. While certain religious and non-profit
15
     employers were allowed to be exempt from needing to cover those services in their plans,
16
     the closely held corporation were not allowed to join that group of organizations
17
     (certified parties). In finding a new class of religious practitioners under RFRA for these
18
     businesses, the Supreme Court discussed how RFRA interpretations could not be bound
19
     by pre-Smith5 cases.
20

21

22   5
         Employment Div. Dep’t of Human Resources v. Smith, 494 U.S. 872 (1990).
                      REPLY MEMORANDUM IN SUPPORT OF MOTION                                        7
23                           FOR A PRELIMINARY INJUNCTION
24
             Case 2:21-cv-00050-SPL Document 23 Filed 01/24/21 Page 8 of 12



 1
                   The Court held:
 2
                    [No one] can explain why Congress did that [deleted prior reference to the
            First Amendment tie in RFRA’s amendments] if it wanted to tie RFRA coverage
 3
            tightly to the specific holdings of our pre-Smith free-exercise cases. Moreover, as
            discussed, the amendment went further, providing that the exercise of religion
 4
            "shall be construed in favor of a broad protection of religious exercise, to the
            maximum extent permitted by the terms of this chapter and the Constitution." §
 5          2000cc–3(g). It is simply not possible to read these provisions as restricting the
            concept of the "exercise of religion" to those practices specifically addressed in
 6          our pre-Smith decisions.
            ****
 7                  [T]he results would be absurd if RFRA merely restored this Court's pre-
            Smith decisions in ossified form and did not allow a plaintiff to raise a RFRA
 8          claim unless that plaintiff fell within a category of plaintiffs one of whom had
            brought a free-exercise claim that this Court entertained in the years before Smith.
 9          For example, we are not aware of any pre-Smith case in which this Court
            entertained a free-exercise claim brought by a resident noncitizen. Are such
10          persons also beyond RFRA's protective reach simply because the Court never
            addressed their rights before Smith?
11
            Id. at 714-716.
12
            While the Court was dealing with the extent of creating a new harmed RFRA
13
     plaintiff class, there is no reason to believe that it would not extend its RFRA
14
     interpretation’s decoupling with earlier First Amendment cases holdings regarding the
15
     substantial burden test. Defendants’ argued narrow interpretation of burden is in err
16
     because of Boerne’s interpretations of religious burdens. A thorough analysis indicates
17
     that the Court did not consider the Sherbert’s and Yoder’s religious burdens to be the only
18
     type of constraints that could be a substantial burden on a plaintiff’s religious beliefs and
19
     practices.” The Court cited the purpose’s section of the statute, that clearly indicates two
20
     different tests are involved. There is the compelling interest test which is distinct from the
21
     substantial burden evaluation.
22
                    REPLY MEMORANDUM IN SUPPORT OF MOTION                                            8
23                         FOR A PRELIMINARY INJUNCTION
24
              Case 2:21-cv-00050-SPL Document 23 Filed 01/24/21 Page 9 of 12



 1
            In Boerne, the Court noted the distinction between the two. “Requiring a State to
 2
     demonstrate a compelling interest and show that it has adopted the least restrictive means
 3
     of achieving that interest is the most demanding test known to constitutional law.” Id. 521
 4
     U.S. at 534. Obviously, the “burden,” test goes to the infringing activity itself, while the
 5
     constitutional law test goes to the justification for the activity. These two are completely
 6
     different evidentiary proofs, even to the point that each having a different party carry the
 7 burden of them.6 RFRA’s plain text indicates separate tests for “compelling interest” and

 8
     for “substantial burden.”7 The two terms are also distinguished as separate terms in the
 9
     provisions of RFRA. See 42 U.S.C.§2000bb-1. Under the lesser substantial burden test
10
     from Hobby Lobby, whatever that may be, the Court is no longer bound by the constraints
11
     on that test formerly imposed by Navaho Nation. Furthermore, the seasonal use of
12
     reclaimed water for snowmaking at a mountain resort is not equivalent to massive land
13
     alterations that drop a holy site one thousand feet down below the surface of the earth,
14 collapsing the holy site into the bottom of a two-mile wide giant crater.

15
            In International Church of Foursquare Gospel v. City of San Leandro, 873 F.3d
16
     1059, 1066-1070 (9th Cir. 2011)(decided under RLUIPA), the Court recognized that the
17
     6
18     After Hobby Lobby, a possible substantial burden test could be found in Guam v. Guerrero, 290
     F.3d 1210, 1222 (9th Cir. 2002)(“A statute burdens the free exercise of religion if it ‘put[s]
19   substantial pressure on an adherent to modify his behavior and to violate is beliefs,’ Thomas v.
     Review Bd. of Ind. Employment Sec. Div., 450 U.S. 707, 718…(1981).” See also, Guru Nanak
20   Sikh Soc. v. County of Sutter, 456 F.3d 978, 988 (9th Cir. 2006)(interpreting RLUIPA).
     7
       Section 3, 42 U.S.C. § 2000bb-1(a), begins with its general clause of, “Government shall not
     substantially burden a person’s exercise of the religion even if the burden results from a rule of
21   general applicability, except as provided in (b).” Subsection (b) states that the Government may
     substantially burden the person’s interest “only if it demonstrates that the application of the
22   burden ... is ... in furtherance of a compelling government interest.” Id. at (1).
                        REPLY MEMORANDUM IN SUPPORT OF MOTION                                           9
23                              FOR A PRELIMINARY INJUNCTION
24
             Case 2:21-cv-00050-SPL Document 23 Filed 01/24/21 Page 10 of 12



 1
     right of “a place of worship ... consistent ... with theological requirements” is “at the very
 2
     core of the free exercise of religion.” This possible interpretation, along with the lessened
 3
     test in Hobby Lobby, raises a serious question and a likelihood of Plaintiff prevailing on
 4
     the RFRA claim sufficient to grant the injunction.
 5          Defendants’ Reliance on Lyng and Congressional Floor Statements for
            Interpreting the Later Amended & Expanded RFRA is Wrong with Regard
 6          to Federal Lands and Sacred Land Decisions and Raises a Serious Question
            and a Likelihood of Plaintiff Prevailing on the Merits.
 7
            Justice Brennan, dissenting in Lyng v. Northwest Indian Cemetery Protective
 8
     Ass’n., 485 U.S. 439, 460-461 (1989) stated:
 9
                    In marked contrast to traditional Western religions, the belief systems of
10          Native Americans do not rely on doctrines, creeds, or dogmas. Established or
            universal truths—the mainstay of Western religions—play no part in Indian faith.
11          Ceremonies are communal efforts undertaken for specific purposes in accordance
            with instructions handed down from generation to generation. Commentaries on or
12
            interpretations of the rituals themselves are deemed absolute violations of the
            ceremonies, whose value lies not in their ability to explain the natural world or to
13          enlighten individual believers but in their efficacy as protectors and enhancers of
            tribal existence. Ibid. Where dogma lies at the heart of Western religions, Native
14          American faith is inextricably bound to the use of land. The site-specific nature of
            Indian religious practice derives from the Native American perception that land is
15          itself a sacred, living being. See Suagee, American Indian Religious Freedom and
            Cultural Resources Management: Protecting Mother Earth's Caretakers, 10
16          Am.Ind.L.Rev. 1, 10 (1982).
17
            1. Lyng is Inapplicable to Expanded RFRA Rights as to Federal Lands
18
            Defendants contend that “Lyng and the Ninth Circuit precedent following hold that
19
     government activity on its own land cannot constitute a substantial burden under RFRA.”
20
     However, in Navaho Nation the Defendants’ attorney stated when questioned at oral
21 argument about the challenged activity on Forest Service land stated:

22
                    REPLY MEMORANDUM IN SUPPORT OF MOTION                                       10
23                         FOR A PRELIMINARY INJUNCTION
24
             Case 2:21-cv-00050-SPL Document 23 Filed 01/24/21 Page 11 of 12



 1
            Q.- So, the use of government land has the potential under RFRA to impose a
            substantial burden?
 2
            Ans.- It is possible that certain activities on certain government land can still
            substantially burden religious activities.
 3
            Q.- And would it then violate RFRA if there were no compelling state interest?
            Ans.- Correct. Yes.
 4
     Id. at 1096 (J. Fletcher, with J. Pregerson and J. Fisher dissenting, en banc).
 5
            In the intervening twenty years, and with the passage of RFRA, the Defendants’
 6
     position has changed, and Lyng is distinguishable on that point. Other cases also have
 7
     found actions affecting government lands can be actionable under RFRA. See, United
 8
     States v. Hoffman, 436 F.Supp.3d 1272, 1286 (D. Az. 2020)(failing to follow U.S.
 9
     argument that RFRA does not apply on federal lands).
10
            2. Defendants’ Use of Congressional Floor Statements Is Improper.
11
                   Defendants attempt to use floor statements from two Senators to argue that
12
     RFRA will not apply to “management of governments resources” (Sen. Hatch), Doc. 18
13
     at 23, and “RFRA will not address the circumstances in which Government action on
14
     public and Indian lands…infringes upon the free exercise of a native American religion”
15
     (Sen. Inouye). Id. However, both of those potential restrictions were not included in
16
     RFRA. Committee Reports, much less floor language, that cannot be tied to a specific
17
     statutory provision cannot be credited nor relied on. See Shannon v. U.S., 512 U.S. 573,
18
     583 (1994)(“We are not aware of any case, however...[and none offered] in which we
19
     have given authoritative weight to a single passage of legislative history that is in no way
20
     anchored in the text of the statute.”). Therefore, as to a substantial burden, the last test
21
     Plaintiff must meet under RFRA, as in each of the issues presented in the motion for an
22
                    REPLY MEMORANDUM IN SUPPORT OF MOTION                                           11
23                         FOR A PRELIMINARY INJUNCTION
24
             Case 2:21-cv-00050-SPL Document 23 Filed 01/24/21 Page 12 of 12



 1
     injunction, Plaintiff raises a serious question, will suffer irreparable injuries with the
 2
     balance of hardships tipping sharply in Plaintiff’s favor, the Plaintiff is likely to prevail
 3
     on the merits, and an injunction here and now is in the public interest in protecting treaty
 4
     rights, aboriginal title rights, federal trust responsibilities, statutory rights under RFRA,
 5
     and constitutional rights, especially including the free exercise of religion.
 6          Dated: January 24, 2021              Respectfully submitted,
 7
                                                 _/s/ Michael V. Nixon__________
 8                                               Michael V. Nixon, pro hac vice
                                                 (OR Bar # 893240)
 9                                               101 SW Madison Street #9325
                                                 Portland OR 97207
10                                               Telephone: 503.522.4257
                                                 Email: michaelvnixon@yahoo.com
11

12
                                                 _______________________________
                                                 Clifford Levenson (AZ Bar # 014523)
13                                               5119 North 19th Avenue, Suite K
                                                 Phoenix, AZ 85015
14                                               Telephone: 602.258.8989
                                                 Fax: 602.544.1900
15                                               Email: cliff449@hotmail.com
16

17

18

19

20

21

22
                    REPLY MEMORANDUM IN SUPPORT OF MOTION                                            12
23                         FOR A PRELIMINARY INJUNCTION
24
